     CENTER FOR DISABILITY ACCESS
       Chris Carson, Esq., SBN 280048
     Phyl Grace, Esq., SBN 171771
 
       Dennis Price, Esq., SBN 279082
                                                                         ISTRIC
                                                                     ES D
       Mail: PO Box 262490
       San Diego, CA 92196-2490                                     T          TC
 
       Delivery: 9845 Erma Road, Suite 300                        TA




                                                                                                   O
                                                              S
     San Diego, CA 92131




                                                                                                    U
                                                            ED
       (858) 375-7385; (888) 422-5191 fax




                                                                                                     RT
                                                        UNIT
     phylg@potterhandy.com                                                   VED
       Attorneys for Plaintiff                                            APPRO
 	




                                                                                                            R NIA
       CHRISTINE KAWAMOTO (SBN: 229358)
 
    christine@bayarealaw.com                                                                         a
                                                                                         J. D a v i l




                                                         NO
       CARLOS MARTINEZ (SBN: 248358)                                          d w a rd
                                                                      Judge E




                                                                                                            FO
     BAY AREA LAW




                                                          RT




                                                                                                        LI
    647 N. Santa Cruz Avenue, Suite C
                                                                 ER       11/7/2018




                                                            H




                                                                                                   A
       Los Gatos, CA 95030                                                                              C
    Telephone: (408) 286-3070                                      N                       OF
                                                                          D IS T IC T
       Facsimile: (408) 286-3602                                                R
    Attorneys for Defendants
       Krishma, Inc. and Mehrra Jewellers, Inc.

                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
    SCOTT JOHNSON,                            Case: 5:18-CV-00974-EJD
	                Plaintiff,                    JOINT STIPULATION FOR


                                                 DISMISSAL PURSUANT TO
       v.                                        F.R.CIV.P. 41 (a)(1)(A)(ii)

       KRISHMA INC., a California
    Corporation;
       MEHRRA JEWELLERS INC., a
    California Corporation; and Does 1-
       10,

                    Defendants.




	



                                             1

      Joint Stipulation for Dismissal             Case: 5:18-CV-00974-EJD
                                      STIPULATION
 
           Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
    between the parties hereto that this action may be dismissed with prejudice
    as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
    This stipulation is made as the matter has been resolved to the satisfaction of
 	   all parties.
 

    Dated: November 4, 2018            CENTER FOR DISABILITY ACCESS

                                                /s/ Amanda Lockhart
                                         By: ________        _______ Seabock

                                               Amanda Lockhart Seabock
                                            Attorneys for Plaintiff


      Dated: November 1, 2018            BAY AREA LAW


                                         By: ________        _______
	                                            Christine Kawamoto
                                               Carlos Martinez

                                            Attorneys for Defendants
                                               Krishma, Inc. and Mehrra Jewellers,
                                            Inc.







	



                                              2

      Joint Stipulation for Dismissal              Case: 5:18-CV-00974-EJD
